Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Claims 10-17 remain withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been obviated by the amendment filed December 3, 2021..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,516,497 to Speronello et al. taken with US 6,709,644 to Zones et al. and US 4,046,888 to Maeshima et al.
Speronello et al. describe a system/article for the remediation of NOx in exhaust gases.  Speronello et al. indicate that an organization whereby one or more suitable zeolites are arranged in zones or separate areas where they are coated on a honeycomb material such as a ceramic extrudate, substantially the organization of the 
The reference discloses that the upstream section or catalyst is to favor NOx conversion and comprises a zeolite exchanged with copper, and the downstream composition is a zeolite containing copper or other promoters to favor AMOX.  The primary difference between the instant claims and the reference disclosure is the failure of the reference to specifically recite that the zeolite is a CHA material.  The reference does, however, specifically set forth that “any suitable zeolite, especially one having a silica-to-alumina ratio of 10 or more” may be selected for use in both of the conversion zones.  
Next, the Zones et al. reference discloses CHA materials that contain copper, and indicates that they are effective for the conversion of NOx and present in an amount of 0.5-5% by weight.  Zones further discloses that the appropriate SAR for the catalysts is 20-50 and preferably 25-40, similar to the Zones SAR.  It would have been obvious to employ these CuCHA zeolites in the first and second zones of the Speronello et al. system to arrive at the herein claimed material because the prior art (Speronello) recognizes that the same zeolites containing different promoting amounts of copper are 
On the other hand, the Maeshima et al reference (specifically directed to analogous NOx reduction processes involving chabazite) specifically mentions the copper exchange in a catalytically effective amount (from about 1-20% by weight, preferably about 2-10% by weight), in an ion-exchange ratio of about 60-100% for the enhancement of the zeolite when catalyzing NOx reduction.  See particularly column 3, lines 33-38, column 4, lines 6-54 and column 6, lines 13-17.
Accordingly, the combination of Zones and Maeshima are sufficiently analogous to provide the motivation for the appropriate levels of copper loading to effectively function in an SCR process with Cu/Al ratio as claimed herein.  As particular evidence of this position, applicant is directed to IPR2015-01121, paper No 53, page 15, wherein the Board concluded that “it was well known in the art that copper should be beneficially incorporated into a catalyst in an amount approaching 100% exchange.  Further, in the IPR proceedings, Paper No. 8, page 8, it was found that the combined teachings of <=Maeshima and Zones would result in a CHA zeolite with a Cu/Al ratio of 0.3-0.5.  
Accordingly, the artisan would have been motivated to select two NOx reduction catalysts and would have found that the combination of Zones and Maeshima would result in particularly effective CuCHA catalysts to organize as directed by Speronello to .

Claims 2-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,516,497 to Speronello et al. taken with US 6,709,644 to Zones et al. and US 4,046,888 to Maeshima et al. as applied to claim 1 above, and further in view of US 2006/0039843 to Patchett et al.
Claims 2-5 disclose an additional platinum component is provided to the SCR/AMOX catalyst system, in the oxidation catalyst.  Patchett et al., analogous with all previous citations disclosing different zones for catalytic activity, are relied on merely for the disclosure that AMOX processes are facilitated by additionally providing platinum metal to the AMOX catalyst.  The content and loading are standard in this field of technology and further set forth in Patchett et al.  See particularly paragraphs [0054] – [0056].  It would have been obvious to use a platinum component on the AMOX catalyst because it is established that such is a desirable method for destruction of additional ammonia from the SCR zone.

The limitations of all claims have been considered and are deemed to be within the purview of the prior art. 





Double Patenting
The rejection of claims 1 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 7,601,622 has been obviated by the terminal disclaimer filed December 3, 2021.
The rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of U.S. Patent No. 8,735,311 has been obviated by the terminal disclaimer filed December 3, 2021. 

Response to Arguments
Applicant’s arguments filed December 3, 2021 have been considered but are either moot in view of the new grounds of rejection or addressed within the rejection set forth herein above.


Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732